Law Offices Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7018 (215) 564-8000 Alan R. Gedrich Direct Dial - (215) 564-8050 agedrich@stradley.com June 9, 2014 VIA EDGAR SUBMISSION Filing Desk U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Alpha Architect ETF Trust File Nos. 333-195493 and 811-22961 Registration Statement on Form N-1A Dear Sir/Madam: Attached herewith is Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A (the “Pre-Effective Amendment”) for Alpha Architect ETF Trust, (the “Trust”).The Pre-Effective Amendment is being filed with the U.S. Securities and Exchange Commission (the “SEC”) via EDGAR pursuant to Rule 472 under the Securities Act of 1933, as amended. The Pre-Effective Amendment is being filed for purposes of: (i) responding to comments received from the Staff of the SEC on the Trust’s initial Registration Statement on Form N-1A, which was filed with the SEC on April 25, 2014; and (ii) making certain other changes. Please direct questions and comments relating to this filing to me at the above number, or in my absence, to J. Stephen Feinour, Jr. at (215) 564-8521. Sincerely, /s/ Alan R. Gedrich Alan R. Gedrich, Esquire
